Citation Nr: 1004099	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of gun 
shot wound to right axilla.

2.  Entitlement to service connection for prostate 
complications.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In August 2008, the Board entered a decision, denying the 
Veteran's claims for entitlement to service connection for 
residuals of a gunshot wound to the right axilla and 
entitlement to service connection for prostate complications.  
In November 2009, the United States Court of Appeals for 
Veterans Claims (Court) entered an order vacating the Board's 
August 2008 decision denying these issues, and remanding the 
case to the Board for further development consistent with its 
decision.

Parenthetically, in August 2008, the Board also remanded the 
Veteran's claim for entitlement to service connection for 
hepatitis C to the Appeals Management Center/RO for further 
development.  The record indicates that this development has 
not been completed.  As such, this issue is not ready for 
appellate consideration at this time and is not addressed in 
this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In the instant case, the Veteran filed a claim of entitlement 
to service connection for an injury to his right arm as a 
result of being hit with a blank round from an M-16 during 
service.  He provided a signed authorization for the VA to 
obtain all treatment records from the Texas Department of 
Criminal Justice (TDOJ) dating from January 1990 to the 
present.  He indicated that most of the records pertaining to 
his right arm injury would need to be retrieved from the TDOJ 
medical records archives.  The Regional Office (RO) requested 
these records in June 2005.  In response, the VA received 
treatment records from TDOJ dating from March 14 to June 24, 
2005.

In September 2005, the Veteran filed a claim of entitlement 
to service connection for prostate complications and provided 
another authorization form for medical records from TDOJ 
dating from June 2005 to the present.  Again, the Veteran 
indicated that some of the requested records would need to be 
retrieved from the archives.  In January 2006, the VA 
notified the Veteran that a final request for copies of 
treatment records was being sent to TDOJ, but that it was his 
responsibility to see that those records were received.  In 
February 2006, the VA received TDOJ records dating from July 
2005 to January 2006.

As noted above, in August 2008, the Board reviewed the 
evidence of record and denied the claims, finding no 
competent medical evidence of any current residual disability 
to an in-service blank round gunshot wound or any prostate 
disability.  The Board found the fact that post-service 
evidence failed to document complaints or treatment relating 
to the upper right arm extremity until 2005, over 25 years 
after discharge from service, weighed against the claim.  
Further, service connection based on a theory of continuity 
of symptomatology had not been established because of the 
absence of documented complaints or treatment related to the 
Veteran's right shoulder for several years following 
discharge from service.  Relating to the prostate claim, the 
Board found no record of any complaints or treatment 
referable to the prostate.

However, the record indicates that only one request was made 
for records from the TDOJ dating from January 1990 to the 
present.  The VA did not make more than one attempt to obtain 
the medical records identified by the Veteran in order to 
determine whether information contained within them would 
support his claims.  The VA did not demonstrate that the 
records dating from January 1990 through March 2005 did not 
exist or that substantial efforts were made to ascertain 
their whereabouts.  The VA should have made further effort to 
retrieve these records, especially in light of the Veteran's 
notification that these records may have needed to be 
retrieved from the TDOJ archives.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (ruling that the VA 
must obtain all pertinent treatment records called to its 
attention by the evidence of record).  

As such, a remand is necessary for the RO to attempt to 
obtain records from TDOJ from January 1990 through March 
2005, specifically from the medical records archives.  If, 
after making reasonable efforts, the RO is unable to obtain 
all of the relevant records sought, the Veteran should be 
notified of the same.  Such a notification shall identify the 
records that the VA was unable to obtain; briefly explain the 
efforts that the VA made to obtain those records; and 
describe any further action to be taken by the VA with 
respect to the claim.  38 U.S.C.A. § 5103A(b)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for his residuals of a gunshot wound to 
the right axilla and prostate 
complications since discharge from 
service.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant, to include 
all treatment records from either the 
Texas Department of Justice (TDOJ) or the 
TDOJ archives.  Any negative search 
results should be noted in the record and 
communicated to the Veteran.  Such a 
notification shall identify the records 
that the VA was unable to obtain; briefly 
explain the efforts that the VA made to 
obtain those records; and describe any 
further action to be taken by the VA with 
respect to the claim.

2.  Following the completion of the 
requested actions, the RO should then re-
adjudicate the Veteran's claims.  If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an 
applicable opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

